COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jesse Dimas Alvarado v. The State of Texas

Appellate case number:     01-14-00857-CR

Trial court case number: 1410607

Trial court:               185th District Court of Harris County

This appeal was set to be submitted on June 9, 2015. The day before submission, on June 8,
2015, the State filed its third motion for extension of time to file its brief. The State has
previously received two extensions to file its brief. In this third request, the State requests until
July 10, 2015 to file its brief.

The State’s motion is denied, in part, and granted, in part. The State’s brief is due on or before
June 22, 2015. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: June 11, 2015